C a s e 1:1:20-cv-04937-JGK
Case       2 0- c v- 0 4 9 3 7- J G K DDocument
                                        o c u m e nt 561
                                                       9 Fil e d 003/19/21
                                                          Filed    3/ 1 9/ 2 1 PPage
                                                                                 a g e 11 ofof 55
C a s e 1:1:20-cv-04937-JGK
Case       2 0- c v- 0 4 9 3 7- J G K DDocument
                                        o c u m e nt 561
                                                       9 Fil e d 003/19/21
                                                          Filed    3/ 1 9/ 2 1 PPage
                                                                                 a g e 22 ofof 55
C a s e 1:1:20-cv-04937-JGK
Case       2 0- c v- 0 4 9 3 7- J G K DDocument
                                        o c u m e nt 561
                                                       9 Fil e d 003/19/21
                                                          Filed    3/ 1 9/ 2 1 PPage
                                                                                 a g e 33 ofof 55
C a s e 1:1:20-cv-04937-JGK
Case       2 0- c v- 0 4 9 3 7- J G K DDocument
                                        o c u m e nt 561
                                                       9 Fil e d 003/19/21
                                                          Filed    3/ 1 9/ 2 1 PPage
                                                                                 a g e 44 ofof 55
          C a s e 1:1:20-cv-04937-JGK
          Case       2 0- c v- 0 4 9 3 7- J G K DDocument
                                                  o c u m e nt 561
                                                                 9 Fil e d 003/19/21
                                                                    Filed    3/ 1 9/ 2 1 PPage
                                                                                           a g e 55 ofof 55




                                                                                  19




/ s/ J o h n G. K o eltl




       M ar c h 1 9, 2 0 2 1
